United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1407
Issued: January 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 14, 2017 appellant, through counsel, filed a timely appeal from an April 25,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish right shoulder
conditions causally related to the accepted factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as presented in the
Board’s prior order are incorporated herein by reference. The relevant facts are as follows.
On October 3, 2014 appellant, then a 51-year-old custodian, filed an occupational disease
claim (Form CA-2) alleging that she developed a right shoulder “flare-up” as a result of factors
of her federal employment. The claim was assigned OWCP File No. xxxxxx069. Appellant
noted that she was unable to work from July 9 through 17, 2014. She explained that she had
delayed filing the claim because she thought that she should file a claim for recurrence of
disability arising from her previously accepted August 17, 2011 occupational disease claim.4
Appellant’s supervisor noted on the claim form that appellant had been on limited duty since she
returned to work following her previous injury.
In an October 13, 2014 progress note, Dr. Kimberly Togliatti-Trickett, Board-certified in
physical medicine and rehabilitation, diagnosed rotator cuff strain/shoulder and shoulder
sprain/strain. She noted that appellant was going to file a new claim for her right shoulder
condition because it was aggravated by her new job as a custodian. Dr. Togliatti-Trickett noted
that appellant had reached maximum medical improvement on January 1, 2013 following her
initial right shoulder injury, but had continued having occasional exacerbation of pain in her
right shoulder. She related that appellant reaggravated her right shoulder on May 8, 2014.
In an October 14, 2014 attending physician’s report (Form CA-20), Dr. Togliatti-Trickett
diagnosed appellant’s conditions as right shoulder strain/sprain and right rotator cuff strain. She
checked a box marked “yes” indicating that she believed that appellant’s conditions were caused
or aggravated by her employment. Dr. Togliatti-Trickett related that appellant was totally
disabled from work July 9 through 17, 2014, and partially disabled from work July 17 to
October 13, 2014.
On October 21, 2014 appellant submitted a claim for compensation (Form CA-7) for
wage loss from July 9 to 17, 2014.
By letter dated November 10, 2014, OWCP informed appellant that further factual and
medical evidence was necessary to support her claim. Appellant was afforded 30 days to submit
the necessary evidence. In response, she submitted additional evidence.

3

Order Remanding Case, Docket No. 16-0225 (issued May 4, 2016).

4

Appellant had previously filed an occupational disease claim on August 17, 2011 wherein she alleged an injury
to her right shoulder as a result of constant lifting and handling of trays and buckets on the automatic induction flats
sorting machine. OWCP assigned the claim OWCP File No. xxxxxx153 and on July 25, 2011 accepted the claim
for strain and sprain of her shoulder and upper arm. Appellant subsequently filed a claim for a recurrence of
disability (Form CA-2a) as of July 9, 2014. On September 25, 2014 OWCP denied her claim for recurrence as she
had not established that she was further disabled due to a material change/worsening of her accepted
employment-related condition, and after review of the written record, this decision was affirmed by the hearing
representative in a July 7, 2015 decision.

2

In a November 11, 2013 magnetic resonance imaging (MRI) scan of the right shoulder
report, Dr. Braxton McClung, a Board-certified radiologist, found stable rim rent tear at the
footplate of the middle fibers of the supraspinatus, partial articular surface tearing of the mid
fibers of the infraspinatus, mild acromioclavicular joint osteoarthritis and subacromial bursitis,
degenerative tearing of the superior and posterior/superior labrum, and nonspecific bone marrow
reconversion.
In a progress note dated July 9, 2014, Dr. Togliatti-Trickett noted that appellant had
experienced increased pain in her right shoulder during the last week. She noted that appellant
had been working custodial work, but had been off work for the past week and had been resting
her right arm and taking Celebrex daily for pain. Dr. Togliatti-Trickett again listed appellant’s
diagnoses as rotator cuff strain/shoulder and shoulder sprain/strain. She noted that appellant was
limited in the use of her right shoulder due to pain, and that she was to continue to avoid
overhead activities and remain off work for one week and then return with restrictions.
In a December 4, 2014 response to OWCP’s request for additional information, appellant
stated that the work of shoveling snow between December 2013 and February 2014, and
unsuccessful attempts at starting a gas grass trimmer in May 2014, contributed to her right
shoulder conditions.
By decision dated February 2, 2015, OWCP denied appellant’s occupational disease
claim as the medical evidence of record was insufficient to establish that her diagnosed right
shoulder conditions were causally related to the accepted factors of her federal employment.
On February 9, 2015 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
In a February 25, 2015 letter to OWCP, Dr. Togliatti-Trickett noted that appellant worked
as a custodian for the employing establishment, and that she had a prior work injury from June 1,
2011 which resulted in a sprain of the right shoulder and arm and a right rotator cuff sprain. She
noted that appellant was able to continue with work activities until she developed an increase in
pain to the right shoulder because of her work activities. Dr. Togliatti-Trickett opined within a
reasonable degree of medical certainty that appellant’s action on May 8, 2014 of pulling string to
start a grass trimmer was a direct and proximate cause of a reaggravation of her June 17, 2011
right shoulder injury.
In a March 26, 2015 letter, Dr. Andre F. Wolanin, an orthopedic surgeon, indicated that
documentation through physical examinations and MRI scans revealed a progression of an
intrasubstance tear now becoming a full-thickness tear of the supraspinatus and spreading to the
infraspinatus. He opined that there was a direct link between the May 8, 2014 event, which
caused a partial thickness tear, and the full-thickness tear. Dr. Wolanin further indicated that
appellant would benefit from arthroscopic rotator cuff repair in order to not develop further
complications such as cuff arthropathy in the future.
During the hearing, held on August 11, 2015, appellant testified that on May 8, 2014 she
injured her right shoulder while pulling the string to start a gas grass trimmer. She noted that she
did not seek medical treatment for this injury until July 8, 2014. Appellant further testified that

3

she did not report the injury in May 2014 because she already had a regularly scheduled medical
appointment in July. She noted that she initially felt a sharp pain and then had a flare-up a
couple of days later. Appellant stated that she wrote her supervisor a note at the time of the
injury, but did not file a formal claim at that point.
By decision dated October 23, 2015, OWCP’s hearing representative affirmed the
February 2, 2015 decision. She found that appellant had not provided sufficient medical
evidence to establish causal relationship between her right shoulder conditions and the accepted
factors of her federal employment.
On December 28, 2015 appellant, through counsel, appealed to the Board. Counsel
argued that appellant sustained a recurrence of disability and that she should never have been
advised to file a claim for a new injury. He contended that she never stopped having problems
relating to her previously accepted right shoulder injury and intermittently sought medical
treatment for that injury.
By order dated May 4, 2016, the Board remanded the case to OWCP. The Board found
that as appellant’s claim for a new injury dealt with the same bodily member accepted under
OWCP File No. xxxxxx153, and as she was arguing that OWCP mischaracterized her condition
as a new injury rather than a recurrence, medical evidence relating to the earlier accepted
occupational disease claim was necessary for the adjudication of the present claim. Accordingly,
the Board determined that the case was not in posture for decision. The case was remanded for
OWCP to combine the case files and reconstruct the case record, to be followed by the issuance
of an appropriate decision.5
By decision dated July 6, 2016, OWCP reviewed the history of the claim in OWCP File
No. xxxxxx153. With regard to the present occupational disease claim, OWCP File No.
xxxxxx869, it noted that the evidence of record was insufficient to establish that the diagnosed
medical conditions were causally related to the accepted employment factors.
On July 18, 2016 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative. During the hearing held on February 13, 2017, counsel contended that
appellant’s employment duties did not cause a new injury, but rather a worsening of her
previously accepted right shoulder rotator cuff condition.
By decision dated April 25, 2017, the hearing representative affirmed the February 2,
2015 decision as appellant had not submitted any rationalized medical evidence to support that
the claimed right shoulder conditions were due to factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
5

Supra note 3.

6

Supra note 2.

4

United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that the injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence must include a physician’s rationalized opinion on the issue of whether
there is causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9
ANALYSIS
Appellant filed an occupational disease claim alleging that she sustained a “flare-up” of a
previously accepted injury to her right shoulder. She filed a claim for wage-loss compensation
for the period July 9 through 17, 2014. Appellant testified that this aggravation occurred as a
result of pulling the string to start a gas grass trimmer on May 6, 2014, and shoveling snow from
December 2013 through February 2014. OWCP denied her claim, noting that she had not
established causal relationship between the accepted factors of her federal employment and her
diagnosed right shoulder conditions.
Initially, the Board finds that OWCP properly adjudicated the claim as a claim for a new
injury, rather than a recurrence of her prior claim under OWCP File No. xxxxxx153. A
recurrence of disability means an inability to work after an employee has returned to work
caused by a spontaneous change in a medical condition resulting from a previous injury or illness
without a new or intervening injury.10 Appellant returned to work following her August 2011
employment injury, which was accepted for strain and sprain of her right shoulder and arm. She
then alleged that new work activities, specifically shoveling snow and attempting to start a grass
trimmer, caused an aggravation of her previously accepted right shoulder condition.
Accordingly, as properly determined by OWCP, appellant’s claim was not for a recurrence of
7

Joe D. Cameron, 41 ECAB 153 (1989).

8

See Irene St. John, 50 ECAB 521 (1999).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

Mary A. Ceglia, 55 ECAB 626 (2004); see also J.F., Docket No 12-1751 (issued February 5, 2013).

5

disability of a previously accepted employment injury. As appellant has alleged an injury over
the course of more than one workday or shift, following her return to work, her claim is for a
new occupational disease.11
The Board finds that appellant failed to establish causal relationship between the accepted
factors of her federal employment and her diagnosed right shoulder conditions.
In a progress note dated July 9, 2014, Dr. Toglatti-Trickett noted that appellant had been
performing custodial duties for the past week, and had an increase of pain in her shoulder. In an
October 13, 2014 progress note, she noted that appellant reaggravated her prior right shoulder
injury on July 8, 2014. Dr. Toglatti-Trickett further noted that appellant’s right shoulder injury
was aggravated by her new job as a custodian. However, she did not explain how the specific
employment duties identified by appellant caused a diagnosed medical condition. Dr. ToglattiTrickett failed to provide a well-rationalized opinion explaining the cause of appellant’s right
shoulder condition and she only generally repeated her allegations pertaining to appellant’s
employment factors. Such generalized statements do not establish causal relationship because
they merely repeat appellant’s allegations and are unsupported by adequate medical rationale
explaining how or why specific physical activity actually caused the diagnosed condition.12 In
her October 14, 2014 Form CA-20 report, Dr. Toglatti-Trickett checked a box marked “yes”
indicating that appellant’s diagnosed conditions were caused or aggravated by her employment
activities. The Board has held that when a physician’s opinion on causal relationship consists
only of checking a box marked “yes” to a form question, without explanation or rationale, that
opinion is of diminished probative value and is insufficient to establish a claim.13
In a February 25, 2015 letter to OWCP, Dr. Togliatti-Trickett opined within a reasonable
degree of medical certainty that appellant’s aggravation of the right shoulder condition was due
to work activity from May 8, 2014 when she pulled the string of a gas grass trimmer. The Board
finds that Dr. Toglatti-Trickett’s opinion on causal relationship in her February 25, 2015 letter
lacks rationale. Dr. Toglatti-Trickett saw appellant on July 9, 2014, but simply attributed
appellant’s injury to generic custodial duties. The first mention that appellant’s right shoulder
conditions were caused while trying to start a gas grass trimmer on May 6, 2014 was not until
February 25, 2015, nine months after the alleged occurrence. Furthermore, appellant did not
seek any medical treatment until July 9, 2014, which was two months after the alleged injury.
Dr. Toglatti-Trickett offered no explanation for these discrepancies. Furthermore, she did not
explain how, physiologically, the accepted factors of appellant’s employment, including
shoveling snow and pulling the string to start a gas grass trimmer, caused the diagnosed
conditions. Medical conclusions unsupported by rationale are of little probative value.14

11
A claim for an injury over more than one workday or shift is properly considered an occupational disease or
illness rather than a traumatic injury. See 20 C.F.R. § 10.5(a) and (ee).
12

See J.S., Docket No. 17-0967 (issued August 23, 2017).

13

See S.F., Docket No. 17-0463 (issued September 8, 2017).

14

Id.

6

Dr. Wolanin indicated that the May 8, 2014 incident caused the progression of an
intrasubstance tear to become a full thickness tear of the supraspinatus and infraspinatus.
However, he never described how, medically, any of appellant’s accepted employment factors
caused the progression of the shoulder tear. As such, Dr. Wolanin’s conclusion is of limited
probative value.15
The other medical evidence of record is also insufficient to establish causal relationship.
Dr. McClung interpreted a right shoulder MRI scan, but he offered no opinion on causal
relationship. The Board has found that diagnostic studies are of limited probative medical value
as they do not specifically address whether the diagnosed conditions are attributable to accepted
employment factors.16 Accordingly, Dr. McClung’s MRI scan study is of limited probative
value.17
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relationship.18 Appellant’s belief that the duties of her
federal employment caused her injury, however sincerely held, does not constitute medical
evidence sufficient to establish causal relationship.19
The Board thus finds that appellant failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish right shoulder conditions causally
related to the accepted factors of her federal employment.

15

Supra note 9.

16

See J.P., Docket No. 16-0510 (issued April 22, 2016).

17

Id.

18

D.D., 57 ECAB 734 (2006).

19

P.S., Docket No. 17-0598 (issued June 23, 2017).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 25, 2017 is affirmed.
Issued: January 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

